United States Court of Appeals
                     For the First Circuit


No. 20-1571

                         EUNICE FIELD,

                     Petitioner, Appellant,

                               v.

        ALLISON HALLETT, Superintendent, MCI Framingham,

                     Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                             Before

                  Lynch, Thompson, and Gelpí,
                        Circuit Judges.


     Elizabeth Caddick for appellant.
     Maria Granik, Assistant Attorney General, with whom Maura
Healey, Attorney General, was on brief, for appellee.


                         June 14, 2022
          THOMPSON,    Circuit       Judge.     Petitioner   Eunice        Field

("Field") seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 to vacate her conviction for murder in the first degree.

The   conviction    stems   from     Field    fatally   stabbing     her    ex-

girlfriend's Alcoholics Anonymous ("AA") sponsor Lorraine Wachsman

("Wachsman") nine times in the head, chest, and neck.                      After

Massachusetts'     state    courts    denied     Field's   appeal    of     her

conviction and motions for a new trial, see Commonwealth v. Field,

79 N.E.3d 1037 (Mass. 2017), her claims made their way to the

United States District Court for the District of Massachusetts,

where she sought a writ of habeas corpus via 28 U.S.C. § 2254 as

amended by the Antiterrorism and Effective Death Penalty Act, Pub.

L. No. 104-132, 110 Stat. 1214 ("AEDPA").            Field contended that

her trial counsel failed to provide her with her constitutionally

protected right to have effective assistance of counsel, but the

district court denied her petition.           Field v. Hallett, No. 18-CV-

11618-DJC, 2020 WL 1821863 (D. Mass. Apr. 10, 2020).                Given the

highly deferential leash to which we are strapped by the standards

governing this appeal, we affirm the district court's denial of

Field's petition.

          A.     Background

          "We take the facts largely as recounted by the [SJC]

decision affirming [Field's] conviction, 'supplemented with other

record facts consistent with the SJC's findings.'"            Yeboah-Sefah


                                     - 2 -
v. Ficco, 556 F.3d 53, 62 (1st Cir. 2009) (citing Healy v. Spencer,

453 F.3d 21, 22 (1st Cir. 2006)).

            The Initial Encounter

            Though not the traditional way to tell a story, we'll

start this tragic recounting in the middle of things, when Field

was first encountered by police.        On the afternoon of August 9,

2010, police officers at the Brockton Police Department spotted a

car parked outside the lobby doors of the precinct, blocking the

exit area of the station.     A woman who was later identified as

Field was in the driver's seat, smoking a cigarette and drinking

a coffee.   Three officers approached her car and spoke with Field,

who complained of chest pain.       She also stated that she was

bipolar.    One of the officers asked her if she was well enough to

get out of the car so they could move it out of the way of the

exit, and when she agreed, the officer noticed blood on her hands

and forearms.    The officer asked how she got the blood all over

her, and she replied, "I just killed someone."

            How It Started

            Let's back up now and fill in the backstory leading up

to the murder, cobbling together the story of what transpired with

the benefit of hindsight (i.e., using information provided in the

police interviews and trial testimony, as recounted in the state

court decision denying Field's motion for a new trial, and the

SJC's review of the same).     Eunice Field was a fifty-four-year-


                                - 3 -
old woman at the time she committed this crime.                      In the years

leading up to its commission, Field had a history of suffering

from   mental     health    and     substance      abuse   disorders,     the   most

prominent of her issues being her battle with bipolar disorder.

Her ex-girlfriend, Renee Williams ("Williams"), testified at trial

that Field had been hospitalized at least ten times in twenty

years.    At one point, she was in a Veterans Administration program

on Cape Cod for over two years.             Not all of these hospitalizations

were     specifically      mental     health       related   --    some    of   her

hospitalizations were for substance abuse or abuse of medications.

Earlier in the year, Williams and Field ended their twenty-year

relationship and opted to just be friends, though it appears they

continued    to   share     an     apartment      in   Brockton,   Massachusetts.

According to Williams, Field felt Wachsman had influenced Williams

into ending the relationship.             Following the breakup, Field spent

a few months living in Tennessee but later returned to Brockton;

upon   her   return,       Field    and    Williams     maintained    a   platonic

friendship.       The weekend before the murder, Williams and Field

attended a few cookouts and meetings, and Williams testified Field

generally seemed normal, if a bit quiet.                They were also together

the day before the incident (Sunday), which Williams similarly

testified was a normal day (for example, they watched movies, Field

spent time on her computer) -- Field even told Williams she had

called Wachsman and said she was going to meet with her at 11:00


                                          - 4 -
a.m. the next day -- a Monday.            As it turns out (Field later

explained at the post-killing police interview), another reason

Field wanted to visit Wachsman was because she wanted to "clear

the air" about Ruthie (a friend of Field's who was terminally ill,

and Field said that Wachsman would not allow her to go see Ruthie

before she died a few years previous, but we are unclear about the

relationship between Wachsman and Ruthie based on the record).

            That night, Field posted a message to her Facebook page

that read, "Tic toc, tic toc. I'm going to finish my book tomorrow.

You're all going to be real interested in it because you're all in

it.    The title is Tormented Minds by Eunice Field."    She also wrote

a letter to Williams (found the evening of the murder in Field's

apartment pursuant to a search warrant), which read in part that

Wachsman "will get what she deserves for coming between you and

me."    The morning of the crime, Williams testified that there was

nothing odd about Field's behavior.

            We know that after making breakfast for Williams, Field

went to Wachsman's home in Bridgewater.       She stabbed Wachsman nine

times -- six times in her neck, two in her chest, and one in her

back.    She then found herself at the Brockton Police Department.

            The Police Interviews

            Back   to   the   Brockton    Police   Department.   After

approaching Field in her car, the officers proceeded to ask Field

if she would come into the lobby of the station.            One of the


                                  - 5 -
officers asked Field who she killed, and she replied, "Lorraine

Wachsman."     The officer then asked why she killed Wachsman, and

she replied, "[b]ecause she got in my way."            She later clarified

this statement to mean that the victim got in the way of her and

her ex-girlfriend (later identified as Williams).           When asked what

she used to kill the victim, Field said that she used a kitchen

knife.      Field could not identify the address of Wachsman, but

instead gave a general location.          Some time later, EMTs arrived to

provide medical assistance to Field because of her complaint about

having chest pain.      Field reiterated to the EMTs that she stabbed

someone.    During this time, Field did not appear to be confused by

the questions and did not have difficulty answering any questions,

though she was slow in answering the questions, sometimes taking

five   or    ten   seconds    before    answering.     Bridgewater    police

eventually discovered Wachsman's body in her home that afternoon.

             After   the     initial    inquiries,   the   Brockton   police

subsequently conducted a video-recorded interview with Field.            The

interview lasted approximately one hour and forty minutes.            One of

the detectives conducting the interview, Detective Clark, read

Field her Miranda warnings and a warning of the right to stop

questioning.       When asked if she understood these warnings, Field

replied, "Yeah."       She was then asked if she wished to waive her

Miranda rights and she replied, "Yeah."




                                       - 6 -
          The other detective, Detective Congdon, asked Field if

she needed medical attention, which she declined. During the video

interview,   Detective    Congdon      asked   Field    about   any   medical

ailments she had, to which she responded she was bipolar.                   The

detectives then proceeded to interview her about the incident, and

she stated that she stabbed Wachsman in the chest with a kitchen

knife, and said that Wachsman "always got in the way."                      She

admitted that she went to Wachsman's home with the purpose of

killing her, and that she took the knife from her own home.                As we

mentioned earlier, she called Wachsman the night before to arrange

the visit.   When she got to her house, she "took the knife out

right away" and "rushed" it into Wachsman's chest.              She indicated

that there was a struggle.

          During the interview, Field exhibited a slowness in

answering the questions, and took unusually long pauses between

words and sentences.           She also at times appeared not to be

listening to the questioning and talking about other things, which

were often "irrelevant and nonsensical."

          Later    in    the    day,   Field   was     transferred    to    the

Bridgewater Police Department.           There, officers conducted yet

another video-recorded interview with Field.            Once again, she was

given her Miranda warnings and also advised of her right to stop

the questioning.    Field signed the Miranda form, and requested

food and a cigarette.     She agreed to questioning while she waited


                                    - 7 -
for   her   food      order.      During      this    interrogation,        Field    made

additional incriminating statements, including Field indicating

that she did not attempt to help Wachsman and that she felt good

about her actions that day.                 But she stated that she would not

answer any additional questions without food.                     However, one of the

officers       conducting       the    interview,         Lieutenant     Coppenrath,

continued to ask her questions, some of which she answered, some

of which she did not.              The interview lasted around forty-six

minutes.

               B.     Procedural History

               A state court grand jury indicted Field for murder in

the first degree on October 21, 2010.                     Approximately two years

later, on October 2, 2012, her trial began in Plymouth Superior

Court.      During the trial, the Commonwealth introduced the two

video-recorded         police     interviews          and    called     a     forensic

psychiatrist, Dr. Russell Vasile ("Dr. Vasile"), as an expert

witness.        Dr.    Vasile    testified         that   after    watching    Field's

interviews, he did not see evidence of manic behavior, depression,

delusions, psychosis, or hallucinations.                    He also testified to a

"reasonable degree of medical certainty" that Field was criminally

responsible for her actions.                 Dr. Vasile was cross-examined by

Field's trial counsel.           The focus of trial counsel's cross was to

point    out    that    the    basis   of    Dr.     Vasile's     testimony    was   not

"generally accepted in the psychiatric field" and also to "impeach


                                        - 8 -
him with his statements that made it sound as if it was appropriate

to look at a DVD of a police interrogation and make a diagnosis."

              In Field's defense, trial counsel did not introduce a

mental   health     expert,    nor   did   he    contest   that   Field   killed

Wachsman.      Rather, his strategy was to convince the jury that

Field's bipolar disorder prevented her from forming the requisite

intent to commit first-degree murder.              He later testified at the

post-trial motion hearing that he believed that the "bizarre

behavior" in the two interviews would make the jurors sympathetic

to Field, and they would only convict her of second-degree murder.

That strategy proved unsuccessful, and Field was convicted of

first-degree murder based on deliberate premeditation and extreme

atrocity or cruelty on October 11, 2012.              She was sentenced to a

term of life imprisonment without the possibility of parole.

              Field filed a notice of appeal on October 17, 2012, to

the Supreme Judicial Court ("SJC").             Equipped with a new attorney,

and while her appeal was pending, on June 19, 2014, she filed a

motion for a new trial, asserting that her trial counsel provided

ineffective assistance of counsel by failing to consult a mental

health expert on trial strategy.           Later that month, the SJC stayed

the appellate proceedings and remanded Field's motion for a new

trial    to   the   Plymouth   Superior     Court.      Field     then   filed   a

supplemental motion for a new trial, asserting that trial counsel

was also ineffective for failing to move to suppress the two video-


                                     - 9 -
recorded police interviews.        The trial court held an evidentiary

hearing on January 8, 2016, on the motions for a new trial.             Field

enlisted a post-trial expert witness, Dr. William Land ("Dr.

Land"), a clinical and forensic psychiatrist, who testified that

Field, on the day she was questioned, was incapable of voluntarily

waiving her Miranda rights or voluntarily making a statement.                He

also testified that she was incapable of acting with extreme

atrocity or cruelty at the time of the crime because of her mental

illness.    Dr. Land did not testify, however, that she lacked the

capacity for deliberate premeditation -- a theory on which she was

convicted of first-degree murder.            Our review of         the record

indicates that her counsel did not ask Dr. Land for testimony as

to whether Field had the mental capacity to form the mindset

necessary for deliberate premeditation.

            After the evidentiary hearing, Field filed a second

supplemental    motion   for   a   new   trial   on   the   same   grounds   of

ineffective assistance of counsel, this time arguing that trial

counsel provided ineffective assistance by failing to consult a

mental health expert to determine Field's competency to stand

trial.     Ultimately, the trial judge denied all three motions for

a new trial, and Field filed a new notice of appeal to the SJC.

Unconvinced, the SJC affirmed the trial court's rulings.                     See

Field, 79 N.E.3d at 1039.




                                   - 10 -
            In its opinion, the SJC assessed Field's ineffective

assistance        claims       under    the     Massachusetts            equivalent     of

Strickland v. Washington, 466 U.S. 668 (1984), Commonwealth v.

Saferian, 315 N.E.2d 878, 882 (Mass. 1974) (we get into the

Strickland standard later on, so we won't repeat it here).                             The

SJC found that trial counsel erred by failing to consult a mental

health expert on trial strategy, but the error did not warrant

relief because the SJC found Field did not demonstrate prejudice,

or a "basis on which to conclude that consultation with [an] expert

would have altered the jury's conviction of murder in the first

degree based on deliberate premeditation."                     Field, 79 N.E.3d at

1043.

            Its     holding      regarding      the    failure      to    suppress     was

similar (though it did not hold that not suppressing the video

tapes was in error).           Instead, the SJC concluded that showing them

to   the   jury    was     a   "tactical      decision       that   was    not    without

justification."          Id.    Trial counsel's belief was "that allowing

the jury to view the video recordings of both police interviews

and to observe her strange behavior firsthand would increase the

likelihood    that       the    jury    would    find    that       [Field]      had   not

premeditated       the     killing     or   acted     with    extreme      atrocity    or

cruelty."    Id.     On the record before it, said the SJC, it could

not conclude that if the videos had been excluded, it would have

affected the jury's verdict.            Finally, the SJC found that although


                                        - 11 -
consulting with a mental health expert may have helped her counsel

discern    whether   Field   was    incompetent      to   stand   trial,   she

"presented no evidence, beyond trial counsel's statement that he

was not sure that the defendant understood the mental impairment

defense, that the defendant was incompetent to stand trial."               Id.

at 1044.

           Gaining no traction in state court, Field filed a habeas

petition in the United States District Court for the District of

Massachusetts.       In   her      petition,   she    claimed     ineffective

assistance on substantially the same grounds as she did in state

court. First, she claimed trial counsel failed to consult a mental

health expert in raising a mental health defense and in cross-

examining Dr. Vasile (i.e., trial strategy); second, trial counsel

failed to move to suppress the video-recorded interviews; and

third, he failed to consult a mental health expert to determine

Field's competency to stand trial.             The district court denied

Field's petition, and we now assess her claims with fresh eyes.

           C.    Standard of Review

           Because Field's murder case was adjudicated in state

court, AEDPA marshals our review of the claims brought before the

state court.     28 U.S.C. § 2254.     Pursuant to AEDPA,

     the application for habeas corpus must be denied unless
     the state court's adjudication of the claim satisfies
     either of two conditions: (1) it "resulted in a decision
     that was contrary to, or involved an unreasonable
     application of, clearly established Federal law as


                                    - 12 -
     determined by the Supreme Court of the United States; or
     (2) resulted in a decision that was based on an
     unreasonable determination of the facts in light of the
     evidence presented in the State court proceeding."

Yeboah-Sefah, 556 F.3d at 65 (citing 28 U.S.C. § 2254(d) (emphasis

our own)).

          With respect to the first condition under 28 U.S.C.

§ 2254(d)(1), "a state court's decision is contrary to clearly

established federal law if the state court arrives at a conclusion

opposite from that reached by the U.S. Supreme Court on a question

of law, or if the state court decides the case differently than

the U.S. Supreme Court has on a set of materially indistinguishable

facts."   Sleeper v. Spencer, 510 F.3d 32, 37-38 (1st Cir. 2007).

Whereas, most relevant here,1 "[a]n unreasonable application occurs

when 'the state court identifies the correct governing legal rule

. . . but unreasonably applies it to the facts of the particular

state prisoner's case.'"   Bebo v. Medeiros, 906 F.3d 129, 134 (1st

Cir. 2018) (quoting White v. Woodall, 527 U.S. 415, 425 (2014)).

"To be unreasonable, the state court's application of existing

legal principles must be more than merely erroneous or incorrect."

Sleeper, 510 F.3d at 38.     An unreasonable application "must be

great enough to make the decision unreasonable in the independent


     1 The Supreme Court has found an ineffective assistance of
counsel claim to be a mixed question of law and fact and is thus
to be evaluated under the unreasonable application clause of 28
U.S.C. § 2254. Yeboah-Sefah, 556 F.3d at at 70 (citing Williams,
529 U.S. at 409).


                              - 13 -
and objective judgment of the federal court."               Id.    (quoting

McCambridge v. Hall, 303 F.3d 24, 36 (1st Cir. 2002)).       "Even where

a state court has misapplied federal law, we will only grant relief

to the petitioner 'in cases in which all fairminded jurists would

agree that a final state court decision is at odds with the Supreme

Court's existing precedents.'"      Strickland v. Goguen, 3 F.4th 45,

53 (1st Cir. 2021) (quoting Dorsica v. Marchilli, 941 F.3d 12, 17

(1st Cir. 2019)).    If the petitioner does succeed in demonstrating

error, "it is still not enough to win because [s]he must also

illustrate 'actual prejudice' resulted from the mistake."           Id. at

54.

           As   it   relates   to   the   second   factor    (28    U.S.C.

§ 2254(d)(2)), "AEDPA sets out a separate and exacting standard

applicable to review of a state court's factual findings."            Pike

v. Guarino, 492 F.3d 61, 68 (1st Cir. 2007).       "A determination of

a factual issue made by a State court shall be presumed to be

correct.   The applicant shall have the burden of rebutting the

presumption of correctness by clear and convincing evidence."           28

U.S.C. § 2254(e)(1).    Our judicial superiors instruct us that "a

state prisoner must show that the state court's ruling on the claim

being presented in federal court was so lacking in justification

that there was an      error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement."

Harrington v. Richter, 562 U.S. 86, 103, 131 (2011).               "When a


                                - 14 -
habeas claim has been adjudicated on its merits in state court,

[AEDPA] mandates highly deferential federal court review of state

court holdings."      Zuluaga v. Spencer, 585 F.3d 27, 29 (1st Cir.

2009).

           Having laid out this deferential foundation, we'll note

that we review the federal district court decision de novo, see

Scott v. Gelb, 810 F.3d 94, 98-99 (1st Cir. 2016)2, bearing in mind

we have limited leeway under AEDPA, and even less when it comes to

ineffective assistance claims.

           D.      Discussion

           Field    brings   claims   for   ineffective   assistance   of

counsel related to three errors she contends were made by her trial

counsel, and she also makes a cumulative error argument.               Of

course, her ineffective assistance claims must be viewed in light

of the habeas framework we just described, and she sums up her

argument like this:       "The [SJC's] decision was contrary to and

involved   and   unreasonable   application    of   clearly   established

federal law where . . . its finding that [Field] was not denied

the effective assistance of counsel was based on an unreasonable

determination of the facts in light of the evidence."           And more



     2 There is a simple reason for that: "[W]e are effectively in
the same position as the district court" to look at "the state
court record" when, as here, the district court did not conduct
any factfinding.   Rivera v. Thompson, 879 F.3d 7, 13 (1st Cir.
2018) (quoting Pike, 492 F.3d at 68).


                                 - 15 -
specifically, "the finding that [Field] was not prejudiced by

counsel's failures was an unreasonable application of Strickland's

prejudice prong."3          We will address each of her arguments in turn

as we move forward.

                 Before we dive into the merits,             first a primer on

ineffective assistance claims which will help guide our analysis.

"The       Sixth    and    Fourteenth     Amendments    to   the    United   States

Constitution afford a defendant the right to effective assistance

of counsel in all state criminal prosecutions which may result in

the loss of [her] liberty."                Yeboah-Sefah, 556 F.3d at 70.          In

order to demonstrate that she received ineffective assistance of

counsel in violation of the Sixth Amendment of the United States

Constitution, Field must show two things:                        that her defense

counsel's performance was (1) constitutionally deficient and (2)

that this deficiency prejudiced her case.               Strickland, 466 U.S. at

687.        At     prong   one,   Field    must    demonstrate     that   "counsel's



       Field has framed her arguments under AEDPA in a way that is
       3

not consistent with how we understand the law to operate, and
therefore it has required some interpretation on our part.      We
understand Field's argument to be that, under AEDPA, her claim
satisfies both conditions that entitle her to habeas relief,
meaning she is arguing that the SJC both misapplied federal law in
its interpretation of Strickland's prejudice prong, and separately
and in part, that it made an unreasonable determination of the
facts in light of the evidence before it. Field appears to mix
both these considerations together in her brief with little
explanation of how she meets the exacting standards under AEDPA
for each consideration, but we've tried to separate them out as
best we can.


                                          - 16 -
performance       was    objectively         unreasonable      'under    prevailing

professional norms.'"            United States v. Mercedes-De La Cruz, 787

F.3d 61, 67 (1st Cir. 2015) (quoting Strickland, 466 U.S. at 688).

This standard is "highly deferential" and thus we must "indulge a

strong    presumption       that    .    .   .   under   the   circumstances,     the

challenged action 'might be considered sound trial strategy.'"

Strickland, 466 U.S. at 689 (quoting Michel v. Louisiana, 350 U.S.

91, 101 (1955)).           Further, "[w]hen examining counsel's conduct,

the court considers the facts of the particular case from counsel's

perspective at the time."            Sleeper, 510 F.3d at 38.

            At Strickland's prong two,                Field must affirmatively

prove that the deficient performance was prejudicial.                    466 U.S. at

687.     To demonstrate prejudice, Field must show "that, but for

counsel's unprofessional error, there is a reasonable probability

that the result of the proceeding would have been different."

Yeboah-Sefah, 556 F.3d at 70 (quoting Sleeper, 510 F.3d at 38).

"A reasonable probability is a probability sufficient to undermine

confidence in the outcome."              Strickland, 466 U.S. at 694.

            To     bring    it     all    together,      the   Supreme   Court   has

instructed    us    that     "[w]hen      [AEDPA]    applies    [in   concert    with

Strickland], the question is not whether counsel's actions were

reasonable.        The question is whether there is any reasonable

argument     that       counsel         satisfied     Strickland's       deferential

standard."       Harrington, 562 U.S. at 105.


                                          - 17 -
              Ineffective Assistance in Failing to Procure a Mental

Health Expert


          Field     first   argues   that   trial   counsel    provided

ineffective assistance of counsel for failing to consult a mental

health expert in raising a mental health defense and in cross-

examining the Commonwealth's expert, Dr. Vasile, at trial.          Her

ineffective assistance argument goes like this:     "It is not within

the most tolerant standard of competence to forego having the

defendant undertake a mental health defense examination."           Had

trial counsel consulted a mental health expert, it would have

become obvious that Field's statements were not voluntary, and

using a forensic psychologist as opposed to Field's statements

"would not have opened the door to the contents of her statements

by police."    This matters, says Field, because her statements were

not voluntary given that she was not rational at the time she gave

them.

          As evidence of trial counsel's incompetence in cross-

examining Dr. Vasile, she points to the fact that Dr. Land (the

post-trial motion expert for Field) "countered the testimony of

the Commonwealth's armchair expert [Dr. Vasile]."             Had trial

counsel hired an expert himself to counter the testimony of Dr.

Vasile at trial, the "risk of mistakes" made by Dr. Vasile would

have been "minimized."      Tying this back to AEDPA, we read her



                                - 18 -
argument to be that the SJC unreasonably applied federal law when

it misapplied the prejudice prong of Strickland.                         She argues that

"even   if   evidence     independent         of      [her]    confession        was     not

insubstantial, or that it could have supported a guilty verdict in

the absence of [her] confession, that is not the standard in

Strickland."       In Field's view, the SJC (and the trial court in the

post-conviction proceedings) ignored crucial facts, including:

that Dr. Land "found evidence of psychosis at the time of the

crime"; that the evidence of premeditation that came in through

the videos was involuntary and highly prejudicial; and that had a

motion to suppress the statements been filed, it would have likely

been meritorious.

             Whether the SJC applied Strickland unreasonably is not

the same as asking whether defense counsel's performance fell below

Strickland's    standard.         Our    obligation       is       the    former    --    to

determine    whether     the    SJC     unreasonably          applied      the     clearly

established federal standard for examining Field's ineffective

assistance    of     counsel    claim    as   outlined        in    Strickland.           In

considering Field's argument, the SJC did not take issue with her

argument as to the inadequate performance of Field's counsel.

Instead it concluded that although trial counsel erred in failing

to consult a mental health expert,                    Field ultimately           had not

"established that [trial counsel's] failure was likely to have

influenced     the     jury's    verdict         of     murder      with     deliberate


                                        - 19 -
premeditation."      Field, 79 N.E.3d at 1041.     Meaning, the SJC found

that Field was not prejudiced by trial counsel's error in not

consulting an expert.       Given the AEDPA limits of our review, we

cannot conclude that the SJC applied the Strickland standard to

the facts in an objectively unreasonable manner.            Brown v. Payton,

544 U.S. 133, 141 (2005).

           While it is certainly concerning, given the lengthy

history of Field's mental health struggles, that an attorney would

not, at a minimum, consult a mental health expert to assist in

trial strategy, we cannot say that the SJC's determination under

Strickland was unreasonable.          Field fails to present specific

arguments as to why consulting a mental health expert would have

influenced     the   jury   in     deciding    deliberate    premeditation.

Crucially, Dr. Land (the post-conviction mental health expert)

never testified that Field lacked the capacity to deliberately

premeditate.     The record is replete with evidence -- from Field

arranging the meeting with Wachsman, to drafting her Facebook post,

the   letter   to    Williams    essentially    confessing    or   at   least

previewing her planned revenge on Wachsman for "getting in the

way," and her issues with Wachsman over her friend Ruthie -- all

of which reasonably support the conclusion that she deliberately

premeditated the crime.         Concluding that the SJC's application of

Strickland's prejudice prong was not unreasonable, we also note




                                    - 20 -
that "we must give double deference[4] to the [SJC's] choices about

ineffective   assistance   of   counsel     claims,    especially         when

fairminded jurists could not disagree on the correctness of the

[SJC's] application of federal law."          Goguen, 3 F.4th at 61

(cleaned up); see also Walker v. Medeiros, 911 F.3d 629, 636 (1st

Cir. 2018) ("Thus, under AEDPA, so long as the SJC's ruling that

there was no 'miscarriage of justice' due to the other evidence of

[the defendant's] guilt that the jury had before it is not 'so

lacking in justification' as to be 'beyond any possibility for

fairminded disagreement' we must defer to it." (citing Harrington,

562 U.S. 86 at 131)).

          Ineffective Assistance in Failing to Move to Suppress

Video-Recorded Police Interviews

          Next,    Field   claims   that     trial    counsel       provided

ineffective assistance for failing to move to suppress the two

video-recorded    interviews.   Field     focuses    the   weight    of    her

ineffective assistance argument on rehashing the mistakes trial

counsel made in the first instance, rather than focusing on whether

the SJC unreasonably applied Strickland (which, as we previewed

above, is what we must focus on here).       For instance, she argues

that the waiver of her Miranda rights was not made "knowingly,


     4 Layered on top of the significant respect we afford to a
defense counsel's advocacy choices under Strickland is the
significant respect we give a state court's reasonable application
of federal law.


                                - 21 -
intelligently, and voluntarily" due to the fact that she suffers

from mental illness, as Dr. Land testified.    Her statements made

to the police were not voluntary for the same reason.    Adding to

that, she points out that trial counsel was ineffective in not

moving to suppress the interviews (and the statements contained

therein) for another reason:      Field had invoked her right to

silence by saying she did not want to be asked more questions in

the Bridgewater police interview, but they continued to ask her

questions.   Her statements moving forward from there should have

been inadmissible, she says.

           Tying all of this to AEDPA, she argues that the SJC's

determination that failing to suppress the statements did not lead

to prejudice was an unreasonable application of the Strickland

prejudice prong.5    As she sees it, "[w]ithout these recordings

. . . the jury would not have had a sufficient basis to find either

premeditation or extreme atrocity or cruelty."    Field, 79 N.E.3d

at 1043.   Trial counsel testified at the post-trial motion hearing


     5 Field also claims in her brief that she intends to put forth
an argument that the state court's decisions regarding her
arguments relating to the failure to file a motion to suppress the
statements was an unreasonable determination of the facts, and
points to findings made at the trial court and at the SJC. For
one, we are only reviewing the decision of the SJC, so her claims
regarding findings of the trial court are not relevant to this
petition. Second, we must accept the SJC's factual findings as
true, and nowhere does she say explicitly what the SJC got wrong,
never mind meeting the "burden of rebutting the presumption of
correctness by clear and convincing evidence."        28 U.S.C. §
2254(e)(1).


                               - 22 -
that       he   "believed    that   allowing   the    jury   to    view   the   video

recordings of both police interviews and to observe her strange

behavior firsthand would increase the likelihood that the jury

would find that the defendant had not premeditated the killing or

acted with extreme atrocity or cruelty."                  Id.     Because of this,

the SJC concluded that trial counsel's choice not to move to

suppress was a "tactical decision not without justification."                     Id.

The SJC decided that it did not "need to resolve whether counsel's

judgment was manifestly unreasonable because even if we were to

assume that it was . . . [it could not] conclude on this record

that the admission of the video-recorded interviews was likely to

have       affected   the     jury's   verdict       of   murder    by    deliberate

premeditation."        Id.    The SJC noted (as we have, above) the record

contains plenty of "evidence of deliberate premeditation from

other sources (such as her confessional note, her social media

post, and her arranging the meeting with the victim) . . .

[evidence] so overwhelming that we cannot say admission of the

video recording was likely to have influenced the jury's decision

to convict her on the theory of premeditation."                      Id. at 1044.

While the SJC did not explicitly determine whether trial counsel

erred in not moving to suppress the video-recorded interviews,

under Strickland,6 this court is cautioned that "strategic choices



       6   As Strickland has noted:


                                       - 23 -
made [by trial counsel] after thorough investigation of law and

facts   relevant           to     plausible           options         are   virtually

unchallengeable."         466 U.S. at 690.           The SJC determined, as we've

noted, that trial counsel made a "tactical decision," and we cannot

say that the SJC unreasonably applied the Strickland ineffective

assistance    of    counsel      standard       as    it   relates     to   prejudice,

particularly       where        there     was        overwhelming       evidence   of

premeditation      that    was    in    evidence      absent    the    video-recorded

interviews.     Because of that, as the SJC found, there was not a

reasonable probability of a different outcome at trial.                        What's

more, remember that "we must use a doubly deferential standard of

review that gives both the state court and the defense attorney

the benefit of the doubt."              Pena v. Dickhaut, 736 F.3d 600, 606

(1st Cir. 2013) (citations and internal quotation marks omitted).

We therefore agree with the district court's determination that

Field is not entitled to habeas relief on this claim.




     [A] court need not determine whether counsel's
     performance was deficient before examining the prejudice
     suffered by the defendant as a result of the alleged
     deficiencies. The object of an ineffectiveness claim is
     not to grade counsel's performance. If it is easier to
     dispose of an ineffectiveness claim on the ground of
     lack of sufficient prejudice, which we expect will often
     be so, that course should be followed.
466 U.S. at 697.


                                        - 24 -
          Ineffective Assistance in Not Challenging Competence to

Stand Trial

          Field argues that by failing to consult a mental health

expert in order to ascertain her competency to stand trial, trial

counsel's assistance was ineffective. In support of this argument,

she points to evidence from the new trial proceedings, such as

trial counsel's statement that he did not think she understood

"what was going on" or that "she caught on what was going on."

This, combined with her bipolar disorder and the symptoms attendant

to her mental health condition, made it unreasonable for trial

counsel not to consult with a mental health expert.

          Under AEDPA, the SJC's findings, according to Field,

"were based on an unreasonable determination of the facts in light

of the evidence presented in the state court proceeding."      The

"factual finding" that Field points to is the SJC's determination

"that counsel merely 'was not sure that the defendant understood

the mental health impairment defense,'" which constituted "an

unreasonable determination of the facts."    Field also points out

that the SJC (and the trial court) both ignored the testimony of

trial counsel himself, who noted that Field could not effectively

communicate with him, which was "all the evidence the court needed"

to determine that she received ineffective assistance.

          The SJC disagreed.     It concluded that there was no

evidence presented (beyond trial counsel's statement that he was


                               - 25 -
not sure she understood the mental impairment defense), that Field

was   incompetent         to   stand    trial.        Field,    79    N.E.3d    at    1044.

Although Field argued that a mental health expert may have helped

trial counsel realize that she was incompetent to stand trial,

there was no evidence presented to support that conclusion.                             Id.

Field herself, when presented with the post-trial opportunity to

have an expert witness opine on whether she was competent to stand

trial, did not ask her expert, Dr. Land, to opine on that subject.

Id. at 1044-45.

              As    we've      said    before,   we    accept    the    SJC's       factual

determinations to be true, and in order to succeed on her AEDPA

claim,   it    is       Field's   burden    to     "rebut[]     the    presumption       of

correctness        by    clear    and    convincing      evidence."            28    U.S.C.

§ 2254(e)(1). Field does not meet her burden. Instead, what Field

asks us to do here is to consider other statements made by trial

counsel at the post-trial motion hearing, such as that Field was

not substantively communicating with him and that she didn't

understand what was going on.               But, since this claim is entitled

to double deference under AEDPA (as it was decided on the merits

in state court), and there was "no indication that trial counsel

failed to exercise 'reasonable professional judgment' [in not

consulting a mental health expert on competency] . . .                          we cannot

say that the SJC applied Strickland in an objectively unreasonable

manner in finding a lack of deficiency in counsel's performance."


                                          - 26 -
Yeboah-Sefah, 556 F.3d at 82–83 (quoting Strickland, 466 U.S. at

690).

            Cumulative Error

            Finally,   Field   contends    that   the   totality   of   trial

counsel's    errors    resulted     in     prejudice.        "Absent     any

particularized error, there can be no cumulative error."           Williams

v. Drake, 146 F.3d 44, 49 (1st Cir. 1998).              Because we find no

prejudice on any of the three purported errors above, Field is not

entitled to relief on her cumulative error claim.

            E.   Conclusion

            For the reasons detailed above, we affirm the district

court's denial of Field's habeas petition.




                                  - 27 -